 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,             Case No.: 19cr3010-WVG
11

12                       Plaintiff,
                                           ORDER AND JUDGMENT TO
13        v.                               DISMISS INFORMATION WITHOUT
                                           PREJUDICE
14   RODRIGO MALDONADO-LOPEZ,

15                       Defendant.
16       Upon motion of the UNITED STATES OF AMERICA and good cause
17 appearing,

18       IT IS HEREBY ORDERED that the Information in Case No. 19cr3010-
19 WVG against defendant RODRIGO MALDONADO-LOPEZ, be dismissed without

20 prejudice.

21       IT IS SO ORDERED.
22 DATED: August 19, 2019
                                  Honorable William V. Gallo
23                                United States Magistrate Judge
                                  United States District Court
24

25

26

27

28
